Bridge Builder Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91746 October 15, 2013 VIA EDGAR TRANSMISSION Ms. Deborah O’Neal-Johnson Division of Investment Management United States Securities and Exchange Commission 100 “F” Street N.E. Washington, D.C. 20549 Re: Bridge Builder Trust (the “Trust”) File Nos. 333-187194 and 811-22811 Bridge Builder Bond Fund (S0001511699) Dear Ms. O’Neal-Johnson: Pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6(a) of the Securities Act of 1933, as amended, transmitted herewith is pre-effective amendment No. 2 to the Registration Statement for Bridge Builder Trust. Included within this filing are the Seed Audit Financials in the Statement of Additional Information (“SAI”), all required Exhibits, including all Advisory and Sub-Advisory Agreements, the Auditor’s Consent, Legal Opinion, and certain other material Trust documents and agreements, as laid out in Part C, as well as certain non-material changes to the Prospectus and SAI. If you have any questions or require further information, please contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. Secretary of Bridge Builder Trust cc:Sean Graber, Morgan Lewis & Bockius LLP
